The State of TexasAppellee/s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                      February 25, 2014

                                     No. 04-13-00768-CR

                                    Juan David BERNAL,
                                          Appellant

                                               v.

                                  THE STATE OF TEXAS,
                                        Appellee

                   From the Criminal District Court 3, Tarrant County, Texas
                                 Trial Court No. 1297786D
                       The Honorable Robb Catalano, Judge Presiding

                                        ORDER
       Appellant’s brief was due January 29, 2014, but was not filed. This court notified
appellant’s counsel of the deficiency by letter on February 6, 2014, and required a response by
February 18. See TEX. R. APP. P. 38.8(b)(2). Counsel has not responded to the notice.

        We order appellant’s attorney, Richard Alley, to file the appellant’s brief by March 7,
2014. Counsel is advised that any request for an extension of time must (1) show extraordinary
circumstances that prevent the timely filing of the brief, (2) advise the court of the efforts
counsel has expended in preparing the brief, and (3) provide the court reasonable assurance that
the brief will be completed and filed by the requested extended deadline. If the brief or a
conforming motion is not filed by the date ordered, the court may abate this appeal and remand
the case to the trial court for a hearing to determine whether appellant or his counsel has
abandoned the appeal.

                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of February, 2014.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court